UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IVANA DJERIC,

Petitioner,
Case No. 2:18-cv-1780
Vv. CHIEF JUDGE EDMUND A. SARGUS, JR.

Chief Magistrate Judge Elizabeth P, Deavers
NIKOLA DJERIC,

Respondent.

OPINION AND ORDER

This matter is before the Court on Petitioner Ivana Djeric’s (“Ms. Djeric”) Motion for
Award of Attorney's Fees and Costs (ECF No. 43) and Respondent Nikola Djeric’s (“Mr. Djeric”)
Response in Opposition (ECF No. 52). For the reasons below, the Court GRANTS in PART and
DENIES in PART Ms. Djeric’s Motion for Award of Attorney's Fees and Costs, (ECF No. 43.)

I.

On March 5, 2019, the Court ordered Mr. Djeric to return the parties’ child to Ms. Djeric
in accordance with the Hague Convention on the Civil Aspects of International Child Abduction
(the “Convention”), as implemented by the International Child Abduction Remedies Act
(“ICARA”), 22 U.S.C. § 9001, ef seg. (ECF No. 38). Ms. Djeric’s attorneys have applied for
attorneys’ fees and costs totaling $70,155.09. (ECF No. 43.) This application is supported by
exhibits describing the time and expenses incurred by Ms. Djeric’s counsel related to the return of
her child. See Pet.’s Mot. for Att’y Fees, Exs. A, B, C (ECF No. 43).

ii.
ICARA requires any court ordering the return of a child under the Convention to order the

respondent to pay necessary expenses incurred by or on behalf of the petitioner “unless the
respondent establishes that such order would be clearly inappropriate.” 22 U.S.C. § 9007(b)(3).
The purpose of this requirement is to restore the petitioner to the financial position she would have
been in had there been no removal and to deter such conduct from happening in the first place. See
Convention Text and Legal Analysis, 51 Fed. Ref. 10494, 10511 (Mar. 26, 1986); Flynn vy.
Borders, No. 5:06-323, 2007 WL 862548, at *1 (E.D. Ky. Mar. 20, 2007).
I.

Courts have “broad discretion” in awarding legal fees. West v. Dobrev, 735 F.3d 921 (10%
Cir. 2013). See also Chafin v. Chafin, 568 U.S. 165, 169 (2013) (noting that a court ordering the
return of a child under §9007(b)(3) “generally must require” respondent to pay the fees, costs, and
expenses associated with the return). District courts “have a duty... to order the payment of
necessary expenses and legal fees, subject to a broad caveat denoted by the words, ‘clearly
inappropriate.’” Whallon v. Lynn, 356 F.3d 138, 140 (1* Cir. 2004). Courts have suggested that a
fee award under 22 U.S.C. § 9007(b)(3) is “clearly inappropriate” when it would impose a financial
hardship that would “significantly impair the respondent’s ability to care for the child.” Rath v.
Marcoski, 898 F.3d 1306, 1311 (11 Cir. 2018); Whallon v. Lynn, 356 F.3d 138, 139 (1% Cir.
2004); Rehder v. Rehder, No. C14—1242, 2015 WL 4624030, at *3 (W.D. Wash. Aug. 3, 2015).

In some cases, any fee award would be “clearly inappropriate” given the respondent’s
financial circumstances. Lyon v. Moreland—Lyon, No. No. 12—2176-JTM, 2012 WL 5384558, at
* 3 (@D. Kan. Nov. 1, 2012) (“Given the respondent’s financial position, this court finds that
awarding any of petitioner’s attorneys’ fees...would be “clearly inappropriate.”); Vale v. Avila,
No. 06-cv-1246 WL 5273677, at * 2 (C.D.Il.Dec.17, 2008) (finding an award of any attorney’s
fees “clearly inappropriate” because of the respondent’s inability “to shoulder the burden of the

$115,872.26 in attorney fees” because Respondent “has limited financial means and has found
little gainful employment in the United States”); In re Application of Stead v. Menduno, 77
F.Supp.3d 1029, 1038 (D. Co 2014) (finding that a fee award is inappropriate given the
respondent’s relatively low salary, savings of $2,000, the fact that she spends 80% of her income
on housing, and the fact that most of her other expenses relate to providing for her child); Montero-
Garcia v. Montero, No. 3:13-cv-411, 2013 WL 6048992, at *4-6 (W.D. N.C. Nov. 14, 2013)
{declining to award fess, costs, and expenses to the petitioner, because doing so “would simply
serve to convert counsel’s pro bono work into a marital debt”).

Yazan Ashrawi and Zackary Stillings, attorneys with the law firm Frost Brown Todd LLC,
represented Ms. Djeric in this matter on a pro bono basis. Their work was exceptional. Over
approximately three months, Mr. Ashrawi worked more than 87 hours; Mr. Stillings worked 176
hours. (See ECF Nos. 43-1, 43-2.) They collectively request $69,095.50 in attorneys’ fees, They
also request $1,059.59 in expenses, including court costs and the costs of travel, deposition
transcripts, and printing. (See ECF No. 43-3.) Mr. Djeric argues an award of any amount is
inequitable, inappropriate, and unnecessary.

First, Mr. Djeric argues any award of fees would be inequitable because Ms. Djeric was
represented pro bono, while Mr. Djeric paid $18,000 for his attorney by emptying his savings
account and exhausting his credit limits on two credit cards. See Resp’t Resp, at 1. Further, Mr.
Djeric explains he the relied on a relative’s financial help to purchase the airfare to return his child
to Ms. Djeric. To bolster these arguments, Mr. Djeric offers his tax return to show his income last
year was under $25,000. He also asserts that he has no personal property available to obtain
another loan or a second mortgage. Additionally, Mr. Djeric argues that any award would be
inequitable because it would significantly hinder his ability to provide for his newborn baby.

Next, Mr. Djeric argues that any award of fees would be inappropriate and unnecessary
since the purposes of ICARA’s fee-shifting mechanism are to restore Ms. Djeric to her original
financial position and to deter Mr. Djeric from wrongfully retaining the child in the first place,
neither of which apply here. The Court agrees in large part.

Based on the purposes of ICARA’s fee-shifting mechanism and Mr. Djeric’s financial
circumstances, it would be “clearly inappropriate” to require him to pay $70,155.09. See Montero-
Garcia, 2013 WL 6048992, at *4-6; Mendoza vy. Silva, 987 F. Supp. 2d 910, 917 (N.D. Iowa
2014); East Sussex Children Servs. v. Morris, 919 F. Supp. 2d 721, 734 (N.D. W.V. 2013). Mr.
Djeric had a mistaken, but nevertheless good faith belief that the parties had agreed that he would
take their child to the United States to attend school. Moreover, Mr. Djeric’s financial condition
is such that it is “clearly inappropriate” to award significant legal fees against him, because he will
be unable to pay $69,095.50 and still provide support to his children, and because an award would
simply convert Ms. Djeric’s pro bono representation into a marital debt. Regarding the expenses
and costs resulting from this case, however, the Court concludes that it is reasonable for Mr. Djeric
to pay those, as a matter of equity. See Mendoza, 987 F. Supp. 2d at 917.

IV.

In conclusion, the Court GRANTS in PART and DENIES in PART Ms. Djeric’s Motion
for Award of Attorney’s Fees and Costs. (ECF No. 43.) The Court DENIES Ms. Djeric’s request
for an award of attorney’s fees, and GRANTS Ms, Djeric’s request for court costs and expenses.
Accordingly, the Court ORDERS Mr, Djeric to pay $100,00 each month to Frost Brown Todd
LLC, for a total amount of $1,059.59.

IT IS SO ORDERED.

 

(o- S- OA
DATE EDMUND mone SHRGUS, JR.
CHIEF STATES DISTRICT JUDGE
